DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference of the IDS of 17 February 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a connecting portion, wherein said connecting portion is positioned in between said spanning portion and said insertion portion, wherein said connecting portion extends transversely with respect to said insertion portion” (claims 17 and 23 – see 35 USC 112a rejection below) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 17 and 23, the claims recite, “wherein said proximal anchor and said distal anchor each comprise: a spanning portion comprising a head/first shape; an insertion portion comprising a body/second shape different than said first shape; and a connecting portion, wherein said connecting portion is positioned in between said spanning portion and said insertion portion, wherein said connecting portion extends transversely with respect to said insertion portion”
It is understood from the instant specification and the Applicant’s effective election of the Species of figs. 4-11 (see Office Action of 17 September 2020, paragraph 4) that the proximal and distal anchors are connection members #38.  This means that the spanning portion would be flared head portion #42 and the insertion portion would be body #40.  However, these parts comprise the entirety of the connection member #38, so there would be no element left to be considered a 
For these reasons, the cited language above is not deemed to be supported by the original disclosure and is deemed to constitute new matter.

Regarding claims 18-22 and 24-30, these claims contain all the same subject matter as their respective independent claims 17 and 23 and stand rejected for the same reasons as those claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 23, the claims recite, “wherein said proximal anchor/mount and said distal anchor/mount each comprise: a spanning portion comprising a head/first shape; an insertion portion comprising a body/second shape different than said first shape; and a connecting portion, wherein said connecting portion is positioned in between said spanning portion and said insertion portion, wherein said connecting portion extends transversely with respect to said insertion portion”

For these reasons, the cited language above is deemed to be indefinite because it cannot be ascertained from the specification as to what disclosed features the “connection portion” of the claim can be referring to.

Regarding claims 18-22 and 24-30, these claims contain all the same subject matter as their respective independent claims 17 and 23 and stand rejected for the same reasons as those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marczyk et al. (PG Pub 2008/0314960 A1) hereinafter referred to as Marczyk in view of Shelton, IV (US Patent 7,147,138 B2) hereinafter referred to as Shelton.
Regarding claim 17, Marczyk (figs. 1-17) discloses a staple cartridge (22) for stapling tissue, comprising: 
a deck (top surface which has #78 – fig. 7) configured to support the tissue, comprising: 
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7); 
a first longitudinal row of staple cavities (74) defined in an outer row (fig. 7); 
a second longitudinal row of staple cavities (74) defined in an inner row (fig. 7);
staples (102) removably stored in said staple cavities (figs. 12-13); 
26) positioned over said first longitudinal row of staple cavities and said second longitudinal row of staple cavities; 
a proximal anchor (#30 – ones nearer 14 in figs. 2 and 7) releasably (fig. 15) holding said buttress material to said deck; and 
a distal anchor (#30 – ones away from 14 in figs. 2 and 7) releasably holding said buttress material to said deck, wherein said proximal anchor is attached to said deck individually and at a distance from said distal anchor (figs. 7-8), wherein said proximal anchor and said distal anchor each comprise: 
a spanning portion comprising a head (#82; see fig. 12 below); 
an insertion portion comprising a body (#88 and/or 90; see fig. 12 below); and
a connecting portion (#84 and/or 86; see fig. 12 below), wherein said connecting portion is positioned in between said spanning portion and said insertion portion, wherein said connecting portion extends transversely with respect to said insertion portion (see fig. 12 below), and wherein said spanning portion and said insertion portion comprise different shapes (fig. 12; spanning portion is flat and longitudinal, the insertion portion is hooked with a pointed tip).

    PNG
    media_image1.png
    716
    761
    media_image1.png
    Greyscale

Marczyk discloses first and second longitudinal row of staple cavities, but does not disclose a first longitudinal step; and a second longitudinal step, wherein said first step is adjacent to said second step, and wherein said first step is positioned vertically above said second step.
However, Shelton teaches a first longitudinal step (stepped portion of outer most row of 84 – figs. 4-5); and a second longitudinal step (lowered portion of inner rows of 84 – figs. 4-5), wherein said first step is adjacent to said second step (figs. 4-5), and wherein said first step is positioned vertically above said second step (figs. 4-5); a first longitudinal row of staple cavities (outer most rows 84) defined in said first longitudinal step; a second longitudinal row of staple cavities (inner rows of 84) defined in said second longitudinal step; and buttress material (24) positioned over said first step and said second step (fig. 5).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deck of Marczyk with the stepped configuration of the deck of Shelton.  Doing so would allow the buttress or tissue to be better gripped by the deck.  Alternatively, it could allow for different staple height formations which might be desired in different operations.

Regarding claim 18, Marczyk as modified by Shelton above discloses a sloped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 19, Marczyk as modified by Shelton above discloses an angled surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 20, Marczyk as modified by Shelton above discloses a ramped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 21, Marczyk as modified by Shelton above discloses an inclined surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 22, Marczyk as modified by Shelton above discloses a contoured surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 23, Marczyk (figs. 1-17) discloses an end effector (16) for stapling tissue, comprising: 
a deck (top surface which has #78 – fig. 7) configured to support the tissue, comprising: 
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7); 
a first longitudinal row of staple cavities (74) defined in an outer row (fig. 7); 
a second longitudinal row of staple cavities (74) defined in an inner row (fig. 7);
staples (102) removably stored in said staple cavities (figs. 12-13); 
a layer (26) positioned over said first longitudinal row of staple cavities and said second longitudinal row of staple cavities, wherein said layer comprises a proximal end and a distal end (fig. 7);
a proximal mount (#30 – ones nearer 14 in figs. 2 and 7) which releasably (fig. 15) holds said proximal end of said layer to said deck; and
a distal mount (#30 – ones away from 14 in figs. 2 and 7) which releasably (fig. 15) holds said distal end of said layer to said deck, wherein said proximal mount is attached to said deck individually and at a distance from said distal mount (figs. 7-8), wherein said proximal mount and said distal mount each comprise: 
#82; see fig. 12 above - spanning portion is flat and longitudinal); 
an insertion portion comprising a second shape different than said first shape (#88 and/or 90; see fig. 12 above - insertion portion is hooked with a pointed tip); and
a connecting portion (#84 and/or 86; see fig. 12 above), wherein said connecting portion is positioned in between said spanning portion and said insertion portion, and wherein said connecting portion extends transversely with respect to said insertion portion (fig. 37).

Marczyk discloses first and second longitudinal row of staple cavities, but does not disclose a first longitudinal plateau; and a second longitudinal plateau, wherein said first plateau extends alongside said second plateau, and wherein said first plateau is positioned above said second plateau.
However, Shelton teaches a first longitudinal plateau (stepped portion of outer most row of 84 – figs. 4-5); and a second longitudinal plateau (lowered portion of inner rows of 84 – figs. 4-5), wherein said first plateau extends alongside said second plateau (fig. 4-5), and wherein said first plateau is positioned above said second plateau (figs. 4-5); a first longitudinal row of staple cavities (outer most rows 84) defined in said first longitudinal plateau; a second longitudinal row of staple cavities (inner rows of 84) defined in said second longitudinal plateau; and a layer (24) positioned over said first plateau and said second plateau (fig. 5).


Regarding claim 24, Marczyk as modified by Shelton above discloses a sloped surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 25, Marczyk as modified by Shelton above discloses an angled surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 26, Marczyk as modified by Shelton above discloses a ramped surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 27, Marczyk as modified by Shelton above discloses an inclined surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 28, Marczyk as modified by Shelton above discloses a contoured surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 29, Marczyk discloses an anvil (20, 48) configured to deform said staples (102; fig. 14).

Regarding claim 30, Marczyk discloses a cutting member (“knife” – paragraphs 4, 65, 87, 103) configured to move within said longitudinal slot and incise said layer.

Regarding claim 31, Marczyk (figs. 1-17) discloses an end effector (16) for stapling tissue, comprising: 
a deck (top surface which has #78 – fig. 7) configured to support the tissue, comprising: 
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7); 
fastener cavities (74);
fasteners (102) removably stored in said fastener cavities (figs. 12-13);
a layer (26) positioned over a first longitudinal row of staple cavities and a second longitudinal row of staple cavities, wherein said layer comprises a proximal end and a distal end;
a proximal anchor (#30 – ones nearer 14 in figs. 2 and 7) configured to releasably (fig. 15) hold said proximal end of said layer to said deck; and
#30 – ones away from 14 in figs. 2 and 7) configured to releasably (fig. 15) hold said distal end of said layer to said deck, wherein said proximal anchor and said distal anchor are individually attached to said deck at a distance from one another (figs. 7-8), wherein said proximal anchor and said distal anchor each comprise:
a head portion (#82; see fig. 12 above); and 
a body portion (#88 and/or 90; see fig. 12 above), wherein said head portion and said body portion comprise different shapes (fig. 12; head portion is flat and longitudinal, the body portion is hooked with a pointed tip).

Marczyk discloses first and second longitudinal rows of staple cavities, but does not disclose a first longitudinal step; and a second longitudinal step, wherein said first step is above said second step.
However, Shelton teaches a first longitudinal step (stepped portion of outer most row of 84 – figs. 4-5); and a second longitudinal step (lowered portion of inner rows of 84 – figs. 4-5), wherein said first step is above said second step (figs. 4-5).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deck of Marczyk with the stepped configuration of the deck of Shelton.  Doing so would allow the buttress or tissue to be better gripped by the deck.  Alternatively, it could allow for different staple height formations which might be desired in different operations.

Regarding claim 32, Marczyk as modified by Shelton above discloses a sloped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 33, Marczyk as modified by Shelton above discloses an angled surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 34, Marczyk as modified by Shelton above discloses a ramped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 35, Marczyk as modified by Shelton above discloses an inclined surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 36, Marczyk as modified by Shelton above discloses a contoured surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 37, Marczyk discloses an anvil (20, 48) configured to deform said fasteners (102; fig. 14).

Regarding claim 38, Marczyk discloses a cutting member (“knife” – paragraphs 4, 65, 87, 103) configured to move within said longitudinal slot and incise said layer.

Regarding claim 39, Marczyk (figs. 1-17) discloses a staple cartridge (22) assembly for stapling tissue, comprising:
a cartridge body (70 and top surface which has #78 – fig. 7) configured to support the tissue, said cartridge body comprising:
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7);
a first longitudinal row of staple cavities (74) defined in an outer row (fig. 7); 
a second longitudinal row of staple cavities (74) defined in an inner row (fig. 7);
staples (102) removably stored in said staple cavities of said first row and said staple cavities of said second row (figs. 12-13);
buttress material (26) positioned over said first longitudinal row of staple cavities and said second longitudinal row of staple cavities; 
a proximal connector (#30 – ones nearer 14 in figs. 2 and 7) releasably (fig. 15) holding said buttress material to said proximal end; and
a distal connector (#30 – ones away from 14 in figs. 2 and 7) releasably (fig. 15) holding said buttress material to said distal end, wherein said proximal connector and said distal connector are individually attached to said deck at a distance from one another (figs. 7-8), wherein said proximal connector and said distal connector each comprise:
#82; see fig. 12 above); 
a body portion (#88 and/or 90; see fig. 12 above), wherein said head portion and said body portion comprise different shapes (fig. 12; head portion is flat and longitudinal, the body portion is hooked with a pointed tip).

Marczyk discloses first and second longitudinal row of staple cavities, but does not disclose a first longitudinal surface in a first plane; and a second longitudinal surface in a second plane, wherein said first surface is adjacent to said second surface, and wherein said first surface is vertically offset from said second surface forming a stepped cartridge deck.
However, Shelton teaches a first longitudinal surface (stepped portion of outer most row of 84 – figs. 4-5) in a first plane; and a second longitudinal surface (lowered portion of inner rows of 84 – figs. 4-5) in a second plane, wherein said first surface is adjacent to said second surface, and wherein said first surface is vertically offset from said second surface forming a stepped cartridge deck (figs. 4-5); a first longitudinal row of staple cavities (outer most rows 84) defined in said first surface; a second longitudinal row of staple cavities (inner rows of 84) defined in said second surface; buttress material (24) positioned over said first surface and said second surface (fig. 5).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deck of Marczyk with the stepped configuration of the deck of Shelton.  Doing so would allow the buttress or tissue to be better gripped by the deck.  Alternatively, it could allow for different staple height formations which might be desired in different operations.

Regarding claim 40, Marczyk as modified by Shelton above discloses a third longitudinal surface (Shelton – see sloped surface of fig. 5) extending between said first surface and said second surface, and wherein said first surface is laterally offset from said second surface (Shelton – fig. 5).

Response to Arguments
With respect to the 35 USC 112a rejection related to the stepped portions of the deck, given that a generic embodiment drawing (fig. 2) appears to show this feature, the Office deems that this particular aspect of the invention is not unique to any one embodiment and withdraws that rejection.
The Office maintains the 35 USC 112 rejections related to the claimed limitations of a “connecting portion” of claims 17 and 23 as there is no clear analog in the specification for that feature.  The details of these rejections are provided in the action above.
With respect to the new limitations of having different shaped “head” and “body” portions having different shapes, these are deemed to be read on by the figs. 1-17 embodiment of Marczyk.  While the connection/anchor members of Marczyk are different than the instant invention, those differences are not put forward in the claim language to overcome the prior art as detailed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW M TECCO/Primary Examiner, Art Unit 3731